/DETAILED ACTION
This communication is in response to the Issue Branch withdrawn sent on 11/23/2020.
Application No: 17/101,970
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 8 is missing from the claim sequential list. Please provide claim 8 limitations or cancel claim 8.

Double Patenting Rejection (statutory type)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). 
 Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim 9 is directed to the same invention as that of claim 8 of commonly assigned patent number: US 9538493 B2. Under section 35 U.S.C. 101, more than one patent may not be issued on the same invention. Therefore, claim 9 is rejected under 35 U.S.C. 101. This is a statutory double patenting rejection (i.e. double patenting rejections of the same invention claimed in an earlier patent; that is, the “scope” of the inventions claimed is identical). The dependent claims 10-14 are also rejected for the same reasons as corresponding independent claim.


Double Patenting Rejection (ODP)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 10849089 B2 (herein after ‘089) and claim 1-13 of US patent No. 9538493 B2 ( herein after ‘493). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are recited in the instant pending application are transparently found in the above reference patent(s) application with obvious wording variation. If pending claims allowed, would improperly extend the "right to exclude" already granted in the patent. 

As an example, below is showing comparisons between claims of the pending instant application and claims of the patent with wording variations.

The claim 1 in the instant application is as follows: 
 1. A method for providing for each mobile unit (M) of more than one of a plurality of wireless mobile units, corresponding one or more notifications for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of geographically spaced apart stationary network access units for receiving wireless signals from the mobile unit M, comprising performing, for each mobile unit, M, of the mobile units, the following steps by computational equipment: 
(a) receiving input from a user of a service, the service for providing the corresponding one or more notifications to M; 
wherein the input includes: 
a user request for receiving at M a wireless transmission of the notifications when an occurrence of the condition is identified, wherein one or more notification criteria are available whose evaluation is for identifying the occurrence of the condition;
 (b) subsequently, receiving geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained using location indicative data having measurements of signals, S, communicated wirelessly to or from the mobile unit M, at least some of the signals S 
having corresponding different locations for (i) being transmitted to the mobile unit M, or (ii) being received by one of the access units from the mobile unit M; 
wherein for each of the different locations, the geolocation data includes data indicative of a geographic position of the different location; and 
(c) evaluating the portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and 
(f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

The claim 1 in patent ‘089 is as follows:
 1. A method for providing for each mobile unit (M) of more than one of a plurality of wireless mobile units, corresponding one or more notifications for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of geographically spaced apart stationary network access units for receiving wireless signals from the mobile unit M, comprising performing, for each mobile unit M of the mobile units, the following steps by computational equipment: 
(a) receiving input from a user for a service, the service for providing the corresponding one or more notifications to the mobile unit M; 
wherein the input results in the user receiving, at the mobile unit M, a wireless transmission of the notifications for the condition, wherein one or more notification criteria are available for determining the notifications for the condition; 
(b) receiving geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained using location indicative data having measurements of wireless signals, S, communicated wirelessly to or from the mobile unit M, at least some of the wireless signals S (i) being transmitted to the mobile unit M, or (ii) being received by one or more of the access units from the mobile unit M; 
(c) evaluating the notification criteria, using the geolocation data, for determining whether one of the resources, R, is (i) available for utilization by the user, and (ii) in a proximity of the mobile unit M 
effective for the user to travel to the resource R, 
wherein the evaluating is dependent upon a priority for the user to utilize one of the resources; 
(d) when the notification criteria evaluates to a first result, notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including information for identifying, on the mobile unit M, the resource, R, wherein the information is obtained using the geolocation data; 
(e) determining a further result indicative of the resource R being unavailable before the user utilizes the resource R; and 
(f) performing (b), (c), and (d) again for identifying another of the resources for the user to utilize when the further result is determined, wherein the priority for the user increases with an additional one or more performances of (e).

Analysis:
 In the instant application, claim 1 discloses including, method for using wireless location of mobile communication units for identifying and allocating resources for access by users of such mobile communication units via bringing the user and such a resource together. Such a user may be routed to such a resource even though the resource cannot be reserved for user access. A resource allocation priority between users mitigates a user, wherein the priority for the user increases with each performance of step (d).
 
In the patent ‘089, claim 1 discloses including,
method for using wireless location of mobile communication units for identifying and allocating resources for access by users of such mobile communication units via bringing the user and such a resource together. Such a user may be routed to such a resource even though the resource cannot be reserved for user access. A resource allocation priority between users mitigates a user not being able to access the user's allocated resource, e.g., due to another user accessing the resource.

Thus claim 1 of the reference patent ‘089 discloses basic concept of all the limitations of the instant application as shown by the underlines, except following:
 wherein for each of the different locations, the geolocation data includes data indicative of a geographic position of the different location. 

 However, claim 5 of the patent ‘089 discloses that “wherein the second status information includes second geolocation data indicative of a location, L1, for the mobile unit M1, wherein the second geolocation data is obtained from second location indicative measurements of a plurality of second wireless signals communicated to or from the mobile unit M1”.
Therefore, above geolocation data and position features are implicitly disclosed in the claims of the ‘089 patent. One of ordinary skill in the art would easily recognize that claim 5 in combination of claim 1 easily derived functions of instant application claim 1. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the independent claim 1 of the instant application is not patently distinct from the earlier patent claim 1 in combination of claim 5, and as such is unpatentable for obvious-type double patenting doctrine. 
 

The claim 9 in the instant application is as follows: 
 	 A method, for each mobile unit (M) of more than one of a plurality of wireless mobile units, of providing for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of spaced apart stationary network access units, the access units selectively available for receiving wireless signals from the mobile unit M as it moves in an area having wireless coverage provided by the network, comprising performing the following steps by computational equipment: 
(a) receiving input from a first user for a wireless service to the mobile unit M, wherein the input is used for establishing a data content of a persistent data storage, the data content including an authorization by the first user for providing the service with one or more wireless locations of the mobile unit M; 
wherein one or more notification criteria are available whose evaluation is for determining whether there is an occurrence of the condition;
 (b) receiving, from the mobile unit M, a communication via one of the access units of the network, the communication including geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained from location indicative measurements of a plurality of wireless signals communicated to or from the mobile unit M, each of the wireless signals having a different location for being transmitted to or received from the mobile unit M, 
the measurement for each of the different locations being indicative of a geographic position of the different location; 
(c) evaluating at least a portion of the notification criteria for determining (i) whether one of the resources is available for utilization by the user, and (ii) whether the geolocation data identifies that the mobile unit M is in a predetermined proximity of the resources, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission, the transmission including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(d) determining a further result indicative of the one resource R being unavailable before the user of the mobile unit M utilizes the resource R; and 
(e) performing the steps (b) and (c) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

The claim 9 in patent ‘089 is as follows:
 A method, for each mobile unit (M) of more than one of a plurality of wireless mobile units, of providing one or more notifications for a corresponding condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of spaced apart stationary network access units, the access units available for receiving wireless signals from the mobile unit M as it moves in an area having wireless coverage provided by the network, comprising performing the following steps by computational equipment: 
(a) receiving input from a user for a service, the service for providing the corresponding one or more notifications to the mobile unit M; 
wherein the input results in the user receiving at the mobile unit M a wireless transmission of the notifications for the corresponding condition, wherein one or more notification criteria are available for determining the notifications for the corresponding condition; 
(b) receiving, from the mobile unit M, a communication via one of the access units of the network, the communication including geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained from location indicative measurements of a plurality of wireless signals communicated to or from the mobile unit M, each of the wireless signals having a different location for being transmitted to or received from the mobile unit M;
 (c) evaluating the notification criteria for determining (i) whether one of the resources R, is available for utilization by the user, and (ii) whether the geolocation data identifies that the mobile unit M is in a proximity of the resources effective for the user to travel to the resource R, wherein the evaluating is dependent upon a priority for the user to utilize one of the resources; wherein when of the notification criteria evaluates to a first result, notifying the user by a wireless network transmission, the transmission including information for identifying, on the mobile unit M, the resource R, wherein the information is obtained using the geolocation data; 
(d) determining a further result indicative of the resource R being unavailable before the user of the mobile unit M utilizes the resource R; and 
(e) performing (b) and (c) again for identifying another of the resources for the user to utilize when the further result is determined, wherein the priority for the user increases with an additional one or more performances of (d).

Analysis:
 In the instant application, claim 9 discloses including, method for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of spaced apart stationary network access units, the access units selectively available for receiving wireless signals from the mobile unit M as it moves in an area having wireless coverage provided by the network.
 
In the patent ‘089, claim 1 discloses including,
method for providing one or more notifications for a corresponding condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of spaced apart stationary network access units, the access units available for receiving wireless signals from the mobile unit M as it moves in an area having wireless coverage provided by the network.

Thus claim 9 of the reference patent ‘089 discloses basic concept of all the limitations of the instant application as shown by the underlines, except following:
 the measurement for each of the different locations being indicative of a geographic position of the different location.


 However, claim 12 of the patent ‘089 discloses that “ wherein at least one of the geolocation data and the information is dependent upon one of triangulation, a trilateration and a multilateration wireless location determining process that uses the measurements”.
Therefore, above geographic position of the different location features are implicitly disclosed in the claims of the ‘089 patent. One of ordinary skill in the art would easily recognize that claim 12 in combination of claim 9 easily derived functions of instant application claim 9. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the independent claim 9 of the instant application is not patently distinct from the earlier patent claim 9 in combination of claim 12, and as such is unpatentable for obvious -type double patenting doctrine. 

The dependent claims 2, 3, 4, 5, 6 and 7 in the instant application are as follows:
 2. wherein one or more additional notifications for corresponding one or more additional conditions related to events or circumstances for the mobile unit M or a user thereof is provided, each of the additional conditions includes one of: a user emergency or distress call, or a vehicle sensor input signal to the mobile unit M; wherein each of the additional notifications has a corresponding notification condition for evaluation for determining whether an occurrence of the corresponding additional condition, for the additional notification, has occurred, wherein a location estimate of the mobile unit M is provided to an authorized entity when the evaluation results in at least one result.
3. wherein the step of notifying includes providing routing or direction information to the mobile unit M for navigating the user to the resource R.
4. wherein the data corresponding to a geographic position of one of the different locations includes one or more signal characteristics used for determining the location L, the signal characteristics used includes one of: a signal strength, a signal transmission time, and a characteristic for identifying signal multipath.
5. wherein for at least one mobile unit (M1) of the plurality of mobile units, further including: obtaining a second status information for the mobile unit M1, wherein the second status information includes second geolocation data indicative of a location, L1, for the mobile unit M1, wherein the second geolocation data is obtained from second location indicative measurements of a plurality of second wireless signals communicated to or from the mobile unit M1, each of the second wireless signals having a different corresponding location for (i) being transmitted to the mobile unit M1, or (ii) being received from the mobile unit M1; wherein there are one or more corresponding measurements of the second location indicative measurements for each of the different corresponding locations; and wherein for each of the different corresponding locations, the corresponding measurements therefor are indicative of a geographic position of the different corresponding location; a step of evaluating second one or more notification criteria using the second status information for the mobile unit M1, for determining an availability of one or more resources, which a user of the mobile unit M1 desires to utilize, and a step of transmitting to the mobile unit M1 a corresponding notification related to the availability of one of the resources according to a result from the evaluation of the second notification criteria.
6. further including transmitting at least one navigation instruction to the mobile unit M1, the navigation instruction for navigating the user of the mobile unit M1 to the one resource.
7. wherein the one resource is one of a single parking space to be utilized for parking a user vehicle, and a gaming station.

The patent ‘089 dependent claims 2, 3, 4, 5, 6, and 7 are as follows: 
 2. wherein one or more additional notifications corresponding to one or more additional conditions related to events or circumstances for the mobile unit M or a user thereof is provided, each of the additional conditions including one of: a user emergency or distress call or a vehicle sensor input signal to the mobile unit M; wherein each of the additional notifications has a corresponding notification condition for evaluation for determining whether an occurrence of the corresponding additional condition has occurred, wherein a location estimate of the mobile unit M is provided to an authorized entity when the evaluation results in at least one result.
3. wherein the step of notifying includes providing routing or direction information to the mobile unit M for navigating the user to the resource R.
4. wherein at least one of the geolocation data and the information is dependent upon one of triangulation, a trilateration and a multilateration wireless location determining process that uses the measurements.
5. wherein for at least one mobile unit (M1) of the plurality of mobile units, further including: obtaining a second status information for the mobile unit M1, wherein the second status information includes second geolocation data indicative of a location, L1, for the mobile unit M1, wherein the second geolocation data is obtained from second location indicative measurements of a plurality of second wireless signals communicated to or from the mobile unit M1, each of the second wireless signals (i) being transmitted to the mobile unit M1, or (ii) being received from the mobile unit M1; evaluating second one or more notification criteria using the second status information for the mobile unit M1 for determining an availability of one or more of the plurality of resources which a user of the mobile unit M1 desires to utilize, and transmitting to the mobile unit M1 a corresponding notification related to the availability of one of the one or more resources, R.sub.M1 according to a result from the evaluating of the second notification criteria.
6. further including transmitting at least one navigation instruction to the mobile unit M1, the navigation instruction for navigating the user of the mobile unit M1 to the one resource R.sub.M1.
7. wherein the one resource R.sub.M1 includes one of a single parking space to be utilized for parking a user vehicle.
Analysis:
Viewing underlined limitations, dependent claims 2-7 in the instant application are similar as the dependent claims 2-7 of patent ‘089 respectively. Therefore, dependent claims 2-7 of the instant application are rejected under the obvious-type Double Patenting doctrine.

The dependent claims 10-14 in the instant application are as follows: 
10. , wherein the instance of the notification includes location information for identifying the location L, the location information determined using the geolocation data.

11. wherein the location information includes a confidence value, wherein the confidence value provides an indication of the reliability or accuracy of the at least one location estimate.

12. wherein at least one of the geolocation data and the location information is dependent upon one of triangulation, a trilateration and a multilateration wireless location determining process that uses the measurements.

13. wherein the measurements include one or more of a signal strength, a signal time delay, and a characteristic for identifying signal multipath.

14. further including a step of determining that the at least one entity is nearer for reaching the mobile unit M than another entity.

 The patent ‘089 dependent claims 9-14 are as follows: 
10. The method of claim 9, wherein notifying includes notification that the user has a better chance of obtaining desired transportation via the resource R.
11. The method of claim 9, wherein the information includes a confidence value, wherein the confidence value provides an indication of the reliability or accuracy of the location L.
12. The method of claim 9, wherein at least one of the geolocation data and the information is dependent upon one of triangulation, a trilateration and a multilateration wireless location determining process that uses the measurements.
13. The method of claim 9, wherein the measurements include one or more of a signal strength, a signal time delay, and a characteristic for identifying signal multipath.
14. The method of claim 9, further including a step of providing the mobile unit M than another entity with locations of one or more of the plurality resources, wherein the one or more resources are mobile and the locations are dependent upon wireless signals with the one or more resources.

Analysis:
Viewing underlined limitations, dependent claims 10, 11, 12, 13, and 14 in the instant application are similar as the dependent claims 12, 11, 12, 13 and 14 of patent ‘089 respectively. Therefore, dependent claims 9-14 of the instant application are rejected under the obvious-type Double Patenting doctrine.


The claim 1 in the instant application is as follows: 
 1. A method for providing for each mobile unit (M) of more than one of a plurality of wireless mobile units, corresponding one or more notifications for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of geographically spaced apart stationary network access units for receiving wireless signals from the mobile unit M, comprising performing, for each mobile unit, M, of the mobile units, the following steps by computational equipment: 
(a) receiving input from a user of a service, the service for providing the corresponding one or more notifications to M; 
wherein the input includes: 
a user request for receiving at M a wireless transmission of the notifications when an occurrence of the condition is identified, 
wherein one or more notification criteria are available whose evaluation is for identifying the occurrence of the condition;
 (b) subsequently, receiving geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained using location indicative data having measurements of signals, S, communicated wirelessly to or from the mobile unit M, at least some of the signals S 
having corresponding different locations for (i) being transmitted to the mobile unit M, or (ii) being received by one of the access units from the mobile unit M; 
wherein for each of the different locations, the geolocation data includes data indicative of a geographic position of the different location; and 
(c) evaluating the portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and 
(f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

The claim 1 in patent ‘493 is as follows: 
 1. . A method for providing for each mobile unit (M) of more than one of a plurality of wireless mobile units, corresponding one or more notifications for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of geographically spaced apart stationary network access units for receiving wireless signals from the mobile unit M, comprising performing, for each mobile unit, M, of the mobile units, the following steps by computational equipment: 
(a) receiving input from a user of a service, the service for providing the corresponding one or more notifications to M; 
wherein the input includes: a user request for receiving at M a wireless transmission of the notifications when an occurrence of the condition is identified, wherein one or more notification criteria are available whose evaluation is for identifying the occurrence of the condition; 
(b) subsequently, receiving geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained using location indicative data having measurements of signals, S, communicated wirelessly to or from the mobile unit M, at least some of the signals S having corresponding different locations for (i) being transmitted to the mobile unit M, or (ii) being received by one of the access units from the mobile unit M; wherein for each of the different locations, the geolocation data includes data indicative of a geographic position of the different location; and 
(c) evaluating a portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and (f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

Analysis:
 In the instant application, claim 1 discloses including, method for using wireless location of mobile communication units for identifying and allocating resources for access by users of such mobile communication units via bringing the user and such a resource together. Such a user may be routed to such a resource even though the resource cannot be reserved for user access. A resource allocation priority between users mitigates a user, wherein the priority for the user increases with each performance of step (d).
 
In the patent ‘493, claim 1 discloses including,
method for using wireless location of mobile communication units for identifying and allocating resources for access by users of such mobile communication units via bringing the user and such a resource together. Such a user may be routed to such a resource even though the resource cannot be reserved for user access. A resource allocation priority between users mitigates a user not being able to access the user's allocated resource, e.g., due to another user accessing the resource.

Thus claim 1 of the reference patent ‘493 discloses basic concept of all the limitations of the instant application as shown by the underlines, except following:
 wherein one or more notification criteria are available whose evaluation is for identifying the occurrence of the condition. 

 However, claim 2 of the patent ‘493 discloses that “ wherein one or more additional notifications for corresponding one or more additional conditions related to events or circumstances for the mobile unit M or a user thereof is provided, each of the additional conditions includes one of: a user emergency or distress call, or a vehicle sensor input signal to the mobile unit M; wherein each of the additional notifications has a corresponding notification condition for evaluation for determining whether an occurrence of the corresponding additional condition, for the additional notification, has occurred, wherein a location estimate of the mobile unit M is provided to an authorized entity when the evaluation results in at least one result”.

Therefore, above evaluation is for identifying the occurrence of the condition features are implicitly disclosed in the claims of the ‘493 patent. One of ordinary skill in the art would easily recognize that claim 2 in combination of claim 1 easily derived functions of instant application claim 1. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the independent claim 1 of the instant application is not patently distinct from the earlier patent claim 1 in combination of claim 2, and as such is unpatentable for obvious-type double patenting doctrine. 
 
 
The dependent claims 2, 3, 4, 5, 6 and 7 in the instant application are as follows:
 2. wherein one or more additional notifications for corresponding one or more additional conditions related to events or circumstances for the mobile unit M or a user thereof is provided, each of the additional conditions includes one of: a user emergency or distress call, or a vehicle sensor input signal to the mobile unit M; wherein each of the additional notifications has a corresponding notification condition for evaluation for determining whether an occurrence of the corresponding additional condition, for the additional notification, has occurred, wherein a location estimate of the mobile unit M is provided to an authorized entity when the evaluation results in at least one result.
3. wherein the step of notifying includes providing routing or direction information to the mobile unit M for navigating the user to the resource R.
4. wherein the data corresponding to a geographic position of one of the different locations includes one or more signal characteristics used for determining the location L, the signal characteristics used includes one of: a signal strength, a signal transmission time, and a characteristic for identifying signal multipath.
5. wherein for at least one mobile unit (M1) of the plurality of mobile units, further including: obtaining a second status information for the mobile unit M1, wherein the second status information includes second geolocation data indicative of a location, L1, for the mobile unit M1, wherein the second geolocation data is obtained from second location indicative measurements of a plurality of second wireless signals communicated to or from the mobile unit M1, each of the second wireless signals having a different corresponding location for (i) being transmitted to the mobile unit M1, or (ii) being received from the mobile unit M1; wherein there are one or more corresponding measurements of the second location indicative measurements for each of the different corresponding locations; and wherein for each of the different corresponding locations, the corresponding measurements therefor are indicative of a geographic position of the different corresponding location; a step of evaluating second one or more notification criteria using the second status information for the mobile unit M1, for determining an availability of one or more resources, which a user of the mobile unit M1 desires to utilize, and a step of transmitting to the mobile unit M1 a corresponding notification related to the availability of one of the resources according to a result from the evaluation of the second notification criteria.
6. further including transmitting at least one navigation instruction to the mobile unit M1, the navigation instruction for navigating the user of the mobile unit M1 to the one resource.
7. wherein the one resource is one of a single parking space to be utilized for parking a user vehicle, and a gaming station.

The patent ‘493 dependent claims 2, 3, 4, 5, 6, and 7 are as follows: 
 2. wherein one or more additional notifications for corresponding one or more additional conditions related to events or circumstances for the mobile unit M or a user thereof is provided, each of the additional conditions includes one of: a user emergency or distress call, or a vehicle sensor input signal to the mobile unit M; wherein each of the additional notifications has a corresponding notification condition for evaluation for determining whether an occurrence of the corresponding additional condition, for the additional notification, has occurred, wherein a location estimate of the mobile unit M is provided to an authorized entity when the evaluation results in at least one result.

3. wherein the step of notifying includes providing routing or direction information to the mobile unit M for navigating the user to the resource R.

4. wherein the data corresponding to a geographic position of one of the different locations includes one or more signal characteristics used for determining the location L, the signal characteristics used includes one of: a signal strength, a signal transmission time, and a characteristic for identifying signal multipath.

5. wherein for at least one mobile unit (M1) of the plurality of mobile units, further including: obtaining a second status information for the mobile unit M1, wherein the second status information includes second geolocation data indicative of a location, L1, for the mobile unit M1, wherein the second geolocation data is obtained from second location indicative measurements of a plurality of second wireless signals communicated to or from the mobile unit M1, each of the second wireless signals having a different corresponding location for (i) being transmitted to the mobile unit M1, or (ii) being received from the mobile unit M1; wherein there are one or more corresponding measurements of the second location indicative measurements for each of the different corresponding locations; and wherein for each of the different corresponding locations, the corresponding measurements therefor are indicative of a geographic position of the different corresponding location; a step of evaluating second one or more notification criteria using the second status information for the mobile unit M1, for determining an availability of one or more resources, which a user of the mobile unit M1 desires to utilize, and a step of transmitting to the mobile unit M1 a corresponding notification related to the availability of one of the resources according to a result from the evaluation of the second notification criteria.

6. further including transmitting at least one navigation instruction to the mobile unit M1, the navigation instruction for navigating the user of the mobile unit M1 to the one resource.

7. wherein the one resource is one of a single parking space to be utilized for parking a user vehicle, and a gaming station.

Analysis:
Viewing underlined limitations, dependent claims 2-7 in the instant application are similar as the dependent claims 2-7 of patent ‘493 respectively. Therefore, dependent claims 2-7 of the instant application are rejected under the obvious-type Double Patenting doctrine.


Allowable Subject Matter
Claims 1-7 and 8-14 would be allowable over prior arts provided amending claims to overcome double patenting rejection set forth in this Office action.

 
 				Reasons for allowance
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim.

The representative claim 1’s distinguish featured are underlined and summarized below: 
 	 A method for providing for each mobile unit (M) of more than one of a plurality of wireless mobile units, corresponding one or more notifications for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of geographically spaced apart stationary network access units for receiving wireless signals from the mobile unit M, comprising performing, for each mobile unit, M, of the mobile units, the following steps by computational equipment: 
(a) receiving input from a user of a service, the service for providing the corresponding one or more notifications to M; 
wherein the input includes: 
a user request for receiving at M a wireless transmission of the notifications when an occurrence of the condition is identified, wherein one or more notification criteria are available whose evaluation is for identifying the occurrence of the condition;
 (b) subsequently, receiving geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained using location indicative data having measurements of signals, S, communicated wirelessly to or from the mobile unit M, at least some of the signals S 
having corresponding different locations for (i) being transmitted to the mobile unit M, or (ii) being received by one of the access units from the mobile unit M; 
wherein for each of the different locations, the geolocation data includes data indicative of a geographic position of the different location; and 
(c) evaluating the portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and 
(f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

The representative claim 9’s distinguish featured are underlined and summarized below: 
 A method, for each mobile unit (M) of more than one of a plurality of wireless mobile units, of providing for a condition related to a user of the mobile unit M utilizing one of a plurality of resources, wherein there is a network having a plurality of spaced apart stationary network access units, the access units selectively available for receiving wireless signals from the mobile unit M as it moves in an area having wireless coverage provided by the network, comprising performing the following steps by computational equipment: 
(a) receiving input from a first user for a wireless service to the mobile unit M, wherein the input is used for establishing a data content of a persistent data storage, the data content including an authorization by the first user for providing the service with one or more wireless locations of the mobile unit M; 
wherein one or more notification criteria are available whose evaluation is for determining whether there is an occurrence of the condition;
 (b) receiving, from the mobile unit M, a communication via one of the access units of the network, the communication including geolocation data for the mobile unit M, the geolocation data indicative of a location, L, for the mobile unit M, wherein the geolocation data is obtained from location indicative measurements of a plurality of wireless signals communicated to or from the mobile unit M, each of the wireless signals having a different location for being transmitted to or received from the mobile unit M, 
the measurement for each of the different locations being indicative of a geographic position of the different location; 
(c) evaluating at least a portion of the notification criteria for determining (i) whether one of the resources is available for utilization by the user, and (ii) whether the geolocation data identifies that the mobile unit M is in a predetermined proximity of the resources, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission, the transmission including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(d) determining a further result indicative of the one resource R being unavailable before the user of the mobile unit M utilizes the resource R; and 
(e) performing the steps (b) and (c) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 9 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
The closest combined references of KARR, Dupray and Lopez teach following:
 	KARR (US 20030146871 A1) discloses a location system for commercial wireless telecommunication infrastructures. The system is an end-to-end solution having one or more location centers for outputting requested locations of commercially available handsets or mobile stations (MS) based on, e.g., CDMA, AMPS, NAMPS or TDMA communication standards, for processing both local MS location requests and more global MS location requests via, e.g., Internet communication between a distributed network of location centers.
 
 	Dupray US 20080133126 A1) discloses system for wirelessly locating mobile station/units (MS) and using resulting location determinations for providing a product or service is disclosed. The system is useful for routing an MS user to a plurality of desired locations, alerting an MS user to a nearby desired product or service based on satisfaction of user criteria, and providing enhanced security and 911 response. In one embodiment, the system responds to MS location requests via, e.g., Internet communication between a distributed networks of location processing sites.

Lopez ( US 20100061427 A1) discloses a method of processing positioning signal constituted by a superposition of individual signals generated by a plurality of emitters, in particular satellite emitters, comprising:--a first step of coarse acquisition of said individual signals, comprising correlation of the received positioning signal with locally generated replicas of said individual signals;--a step of identifying spurious correlation peaks induced by interferences; and--a step of estimating the code delays and the carrier frequency shifts of the acquired individual signals which are not affected by said interferences. 

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
 (c) evaluating the portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and 
(f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

KARR discloses a location system for commercial wireless telecommunication infrastructures s. However KARR failed to disclose one or more limitations including, 
(c) evaluating the portion of the notification criteria using the geolocation data, the evaluation for determining whether one of the resources is (i) available for utilization by the user, and (ii) in a predetermined proximity of the mobile unit M, and wherein the evaluation is dependent upon a priority for the user to utilize one of the resources; and 
(d) when the portion of the notification criteria evaluates to a first result, a step is performed of notifying the user by a wireless network transmission of at least one of the notifications, the at least one notification including location information for routing the mobile unit M to one of the resources, R, wherein the location information is obtained using the geolocation data; 
(e) determining a further result indicative of the one resource R being unavailable before the mobile unit M is identified as being at the resource R; and 
(f) performing the steps (b), (c), and (d) again for identifying another resource for the user to utilize when the further result is determined, wherein the priority for the user increases with each performance of step (d).

Dupray and Lopez alone or combined failed to cure the deficiencies of KARR. 

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a system and method for locating a wireless mobile radio station. The system is an end-to-end solution having one or more location systems for outputting requested locations of handsets or mobile stations (MS) based on, e.g., CDMA, GSM, GPRS, TDMA or WIFI communication standards, for processing both local mobile station location requests and more global mobile station location requests via, e.g., Internet communication between a distributed network of location systems. The following applications may be enabled by the location system: 911 emergency calls, tracking, navigation, people and animal location including applications for confinement to and exclusion from certain areas, friend finder applications, and applications for allocating user desired resources based on the user's location. The present disclosure provides accurately locating people and/or objects in a cost effective manner. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645